Title: To John Adams from Nathaniel Johnston, 15 March 1825
From: Johnston, Nathaniel
To: Adams, John


				
					My Father,
					Happy Valley. Hillsboro N.H. March 15.’25.
				
				Permit one of your children who although in obscurity will ever feel an ardent desire for the best interests of his Country, to congratulate you on having lived to witness your amiable and worthy Son, President of the United States. I think you may now in aspirations like Simeon of old, “depart in peace.”That your last may be your best days, and when finished you may receive the reward of a true patriot and faithful friend of your Country, is the sincere hope and prayer of an affte. Child.I have the honor to be with / the truest respect & esteem, / your obt. Servt.
				
					Nathl. Johnston.
				
				
			